Citation Nr: 1222414	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  04-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an extra-schedular rating (evaluation) for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1995 to October 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, granted service connection for a right wrist disability and assigned a 10 percent disability rating, effective October 2, 2001.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in San Diego, California, which now has jurisdiction over the claim on appeal.

In September 2004, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In a June 2008 decision, the Board, in pertinent part, denied the issue of entitlement to an initial disability rating in excess of 10 percent for a right wrist disability on a schedular basis and remanded the issue on an extra-schedular basis.  In a June 2010 decision, the Board remanded the claim on appeal for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  Pursuant to the June 2008 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director for Compensation and Pension Service denied an extra-schedular evaluation for the service-connected right wrist disability.

3.  The Veteran's right wrist disability does not present such an exception or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2010 letter.  In this letter, VA informed the Veteran of the evidence necessary to substantiate the claim for an extra-schedular rating by specifying the criteria needed for the benefits.  Although this notice was not issued before the January 2003 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a July 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2010 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from October 2002 to June 2007, September 2004 DRO hearing transcript, January 2002 VA examination report, and two June 2009 VA examination reports.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Extra-Schedular Legal Criteria

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, the ratings are averages so that an assigned rating may not completely account for each individual veteran's circumstance, but would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe a veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.

If the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).   Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection. Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006). Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Extra-Schedular Analysis

The Veteran contends that his service-connected right wrist disability prevents him from performing the physical acts required by employment.   

Pursuant to the June 2008 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the issue on appeal was referred to the VA Director for Compensation and Pension Service for consideration of whether an extra-schedular rating is warranted.  The issue of extraschedular rating was addressed in a November 2009 extraschedular rating decision by the VA Director for Compensation and Pension Service. 

Evidence of record at the time of the November 2009 extraschedular decision included the Veteran's service treatment records, VA outpatient treatment records from October 2002 to June 2007, January 2002 VA examination report, September 2004 DRO hearing transcript, and two June 2009 VA examination reports.  

The VA outpatient treatment records revealed intermittent treatment for the right wrist.  At the January 2002 VA examination, the Veteran stated he had not attempted to find employment because the service-connected right wrist prevented him from performing the physical acts required by employment.  Subsequent evidence shows that, while the Veteran has wrist pain and some limitation of motion, he was in fact employed full time and was able to perform employment-related lifting functions, driving a taxi, and more refined functions such as typing. 

At the September 2004 DRO hearing, he specified that he had difficulty with such physical acts as the ability to write and type, though he clarified that it was due to wrist pain and that he could actually do these functions for short periods of time.  He also testified that he was training his left hand to perform these functions.  During the DRO hearing, the Veteran testified that he could perform most of the work functions, such as carrying out the trash, for a short period of time, but he could not hold things for a long time. 

Subsequently, the Veteran underwent a VA esophagus and hiatal hernia examination on June 23, 2009, in which he reported that he routinely uses a computer with a touch pad with his right hand, plays soccer very rigorously most weekends, and works as a cab driver with the ability to complete a full day's work.  A few days later, the Veteran underwent a VA joints examination on June 26, 2009.  Somewhat inconsistent with the history reported at the previous VA examination three days earlier, the VA examiner on June 26, 2009 noted the Veteran's occupational history includes not working since separation from service, mainly in association with various medical conditions, yet also noted the Veteran reported he had not worked since 2001.      

The November 2009 extraschedular decision specifically includes a list of the Veteran's service-connected disabilities as of the June 2007 rating decision, testimony regarding the right wrist from the September 2004 DRO hearing transcript, and subjective complaints of the right wrist from the June 23, 2009 VA examination report.  After reviewing the evidence in the Veteran's claims file, the VA Director for Compensation and Pension Service denied an extra-schedular evaluation for the service-connected right wrist disability, finding that the evidence does not establish that the Veteran's right wrist is more disabling than is reflected in the 10 percent evaluation currently assigned, and denying an extra-schedular evaluation in excess of 10 percent.  

Subsequently, the Board remanded the claim in a June 2010 decision with instructions for the RO/AMC to provide the Veteran with notice of what additional information and evidence was still needed to substantiate the claim on appeal under 38 C.F.R. § 3.321(b)(1).  In the August 2010 notice letter, the Veteran was provided with such notice.  No response was received from the Veteran.   

Following a thorough consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against an extra-schedular rating for a right wrist disability for any period.  The Veteran's right wrist disability picture is not so unusual or exceptional in nature as to render the rating for the service-connected disability inadequate at any time.  The Veteran's right wrist disability is evaluated pursuant to the schedular rating criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5010, the criteria of which was found by the Board in June 2008 to specifically contemplate the level of disability and symptomatology of the service-connected disability.  In June 2008, the Board found that the Veteran's right wrist disability was manifested by arthritis, disruption of intercarpal ligaments, carpal instability, and limitation of motion of the right wrist.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular disability rating for the service-connected right wrist disability.  

The Board notes that a 10 percent disability rating is the highest schedular disability rating available under Diagnostic Code 5215.  Although there is a provision for a schedular rating in excess of 10 percent under Diagnostic Codes 5010-5003, the record does not show x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations; thus, a higher schedular rating under Diagnostic Codes 5010-5003 have not been met or more nearly approximated at any time.  See 38 C.F.R. §§ 4.7, 4.71a (2011).  

Although the Veteran asserts that the service-connected right wrist disability interferes with his ability to perform the physical acts required by employment, his statements are inconsistent with, and outweighed by, his reports at the June 2009 VA examination that he is employed as a cab driver with routine use of a computer with the right hand.  Such assertions are also inconsistent with the DRO hearing testimony by the Veteran that he was in fact able to perform all job-related functions, such as carrying out the trash, writing, and typing, which were only limited in duration.  Moreover, the totality of the evidentiary record does not show that the 10 percent disability rating assigned during this time period is inadequate.  After review of all the evidence, including the Veteran's claimed interference with employment, the Board finds the symptoms that purportedly caused the interference with employment are specifically considered under the applicable diagnostic codes contained in the regular rating criteria and in the 10 percent schedular rating assigned. 

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As the Veteran's right wrist disability symptoms are clearly contemplated in the rating schedule and provided for in the evaluation assigned therein, the claimed interference with employment shown as a result of those symptoms is compensated for by the rating assigned.  The evidence of record does not demonstrate that the manifestations of the Veteran's service-connected right wrist disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to an extra-schedular rating for a right wrist disability, and the claim must be denied.  38 C.F.R. § 3.321(b)(1).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An extra-schedular rating for a right wrist disability is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


